UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

AUG 2 2 2003
Ms. Robin L. Leeds
Regulatory Liaison
National School Transportation Association
625 Slaters Lane, Suit 205
Alexandria, VA 22314
Dear Ms. Leeds:
This is in reply to your letter regarding concerns expressed by your Association that
transportation providers, including contractors, bus drivers, and aides, are often not
included in school district plans or training related to transporting children with
disabilities under Part B of the Individuals with Disabilities Education Act (Part B) and
its implementing regulations. I am sending an identical response to Michael Martin,
Executive Director of the National Association for Pupil Transportation. We appreciate
the concerns identified in your letter and share your interest in ensuring that children with
disabilities are appropriately and effectively transported by informed and well-trained
transportation providers.
In your letter, you indicated that (1) transportation providers are rarely consulted by
members of the individualized education program (IEP) teams for children with
disabilities who require transportation as a related service and are not provided with the
opportunity to express their opinions regarding appropriate supports and potential
problem areas during the development of those students' IEPs; and (2) transportation
providers are rarely included in special education training programs and do not receive
child-specific training from the education personnel who are familiar with the students'
needs.
You stated that the problems facing transportation providers as outlined above seem to be
the result of a failure to appropriately implement and comply with the Part B regulations
at the state and local levels, rather than a deficiency in the regulations themselves. You
have asked the Office of Special Education Programs (OSEP) to remind the States of
their obligationto transportation personnel as related services providers and listed
specific suggestions to address the situation.
Although under Part B, there is no specific requirement that related services personnel be
part of the IEP team, it would be appropriate for public agency officials to solicit the
opinions of these personnel, including transportation providers, in the development of the
IEP. (§614(d)(1)(B); 34 CFR §300.344). In addition, the public agency must notify a
related services provider of his or her responsibility under the IEP and the specific
supports that must be provided for the child in accordance with the IEP. (34 CFR
§300.342Co)(3)). In order to ensure that related services, including transportation, are
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
•Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Ms. Robin L. Leeds
provided in accordance with a child's IEP, it is important that the providers be
appropriately trained to provide these accommodations, modifications and supports.
We have prepared an "OSEP Memorandum" to be sent to all State directors of special
education suggesting that they contact all local educational agencies within their
respective States to remind them of their obligations under Part B and to encourage them
to ensure that transportation providers are fully informed - before the f a c t - of their
responsibilities under the IEPs as well as the individual needs of the children they are
transporting. When this memorandum is disseminated, we will ensure that you receive
copies to share with your respective constituencies.
If you have comments or questions regarding this letter, please feel free to contact either
Dr. JoLeta Reynolds at (202) 205-5507 (press 3) or Mr. Thomas B. Irvin at (202) 205-

5803).
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education
Programs

